Digitally signed by
                                                                                 Reporter of
                                                                                 Decisions
                                                                                 Reason: I attest to
                              Illinois Official Reports                          the accuracy and
                                                                                 integrity of this
                                                                                 document
                                      Supreme Court                              Date: 2019.02.04
                                                                                 13:03:54 -06'00'



        State ex rel. Schad, Diamond & Shedden, P.C. v. My Pillow, Inc., 2018 IL 122487




Caption in Supreme       THE STATE OF ILLINOIS ex rel. SCHAD, DIAMOND &
Court:                   SHEDDEN, P.C., Appellant, v. MY PILLOW, INC., Appellee.



Docket No.               122487



Filed                    September 20, 2018



Decision Under           Appeal from the Appellate Court for the First District; heard in that
Review                   court on appeal from the Circuit Court of Cook County, the Hon.
                         Thomas R. Mulroy, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Stephen B. Diamond, of Stephen B. Diamond, P.C., Tony Kim and
Appeal                   Matthew Burns, of Kim & Burns LLP, David A. Genelly, of Vanasco,
                         Genelly & Miller, and Michael W. Rathsack, all of Chicago, for
                         appellant.

                         Catherine A. Battin and Daniel R. Campbell, of McDermott Will &
                         Emery LLP, of Chicago, for appellee.

                         David S. Ruskin and David A. Hughes, of Horwood Marcus & Berk
                         Chtrd., of Chicago, for amicus curiae Illinois Chamber of Commerce.
                               Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
                               Solicitor General, and Brett E. Legner, Deputy Solicitor General, of
                               Chicago, of counsel), amicus curiae.



     Justices                  CHIEF JUSTICE KARMEIER delivered the judgment of the court,
                               with opinion.
                               Justices Thomas, Kilbride, Garman, Burke, and Theis concurred in the
                               judgment and opinion.
                               Justice Neville took no part in the decision.



                                                OPINION

¶1         This appeal presents a single issue: where the relator in a successful qui tam action brought
       against a corporation for the benefit of the State of Illinois under the Illinois False Claims Act
       (Act) (740 ILCS 175/1 et seq. (West 2012)) is a law firm, does section 4(d)(2) of the Act (id.
       § 4(d)(2)) entitle the firm to an award of both a reasonable amount “for collecting the civil
       penalty and damages” from the corporation on behalf of the State and an additional amount in
       attorney fees for the services performed by the firm’s own lawyers for the same work? The
       Cook County circuit court concluded that it does and awarded the law firm not only a share of
       the proceeds for its efforts in collecting the penalty and damages from the corporation but also
       a substantial additional sum for attorney fees, expenses, and costs. The appellate court
       affirmed in part, reversed in part, and remanded. While it agreed that the law firm was entitled
       to an award of attorney fees for outside counsel it had retained, it held that the statute does not
       authorize an award of attorney fees for work done by the firm’s own attorneys. It therefore sent
       the case back to the circuit court to recalculate the amount of fees the firm was entitled to
       recover. 2017 IL App (1st) 152668, ¶ 158. We allowed the law firm’s petition for leave to
       appeal (Ill. S. Ct. R. 315 (eff. July 1, 2017)) and granted leave to the Attorney General of the
       State of Illinois and the Illinois Chamber of Commerce to file friend of the court briefs in
       support of the defendant (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)). For the reasons that follow,
       we affirm the appellate court.

¶2                                         BACKGROUND
¶3         In July 2013, the law firm of Schad, Diamond and Shedden, P.C., subsequently known as
       Stephen B. Diamond, P.C. (Diamond), filed a qui tam action against My Pillow, Inc. (My
       Pillow), a Minnesota corporation, pursuant to the Act (740 ILCS 175/1 et seq. (West 2012)).
       Diamond amended its complaint a number of times, but the particulars of the revisions are
       unimportant. The gist of its claim was that My Pillow had “knowingly conceal[ed] or
       knowingly and improperly avoid[ed] or decrease[d] an obligation to pay or transmit money or
       property to the state” in violation of section 3(a)(1)(G) of the Act. Id. § 3(a)(1)(G). More
       specifically, Diamond charged that My Pillow had failed to collect and remit to the State tax
       due under the Retailers’ Occupation Tax Act (35 ILCS 120/1 et seq. (West 2012)) and the Use

                                                    -2-
     Tax Act (35 ILCS 105/1 et seq. (West 2012)) and had knowingly made false statements, kept
     false records, and avoided obligations in violation of both statutes. The law firm’s Retailers’
     Occupation Tax Act allegations arose from the sale of My Pillow products at craft shows. Its
     Use Tax Act claims pertained to the company’s sale of its products online and by phone.
¶4        While the Act authorizes the attorney general to bring a civil action against persons the
     attorney general has found to be in violation of section 3 of the Act (see 740 ILCS 175/4(a)
     (West 2012)), it also expressly permits such actions to be commenced by private parties, as this
     one was (see id. § 4(b)(1)). Where, as here, a private party initiates the action, the cause must
     be brought in the name of the State (id.), and the State must be served with a copy of the
     complaint and other documents (id. § 4(b)(2)). The State then has the right to intervene and
     take over the action. Id. If it elects not to proceed, the party who initiated the action has the
     right to conduct it, subject to certain ongoing rights of the State. Id. §§ 4(b)(4)(B), 4(c)(3).
     There is no dispute that the State received the requisite notice in this case and expressly elected
     not to proceed with the action itself, yielding the right to conduct the litigation to Diamond.
¶5        From filing of the complaint to final judgment, Diamond the relator was represented by
     Diamond the law firm. The complaint, which was amended several times, specifically
     identified the relator as “Shad, Diamond & Shedden, P.C.,” initially and then, after the firm
     changed its name, as “Stephen B. Diamond, P.C. (f/k/a Schad, Diamond & Shedden, P.C.) ***
     a professional corporation located at 332 South Michigan Avenue, Suite 1000, Chicago,
     Illinois 60604.” All subsequent pleadings in the case were filed by the firm itself, under that
     same name, using the law firm attorney code issued to it by the circuit clerk’s office in Cook
     County.
¶6        In its complaint, Diamond alleged that it made the purchases of My Pillow products at craft
     shows, online, and by telephone. Exhibits attached to the complaint show the billing and
     shipping address for all but one of the online purchases as being that of Diamond’s office. The
     lone sale not sent to the firm’s office was shipped to attorney Stephen Diamond (Stephen), the
     firm’s president. Pleadings and other documents filed in the case on behalf of Diamond bore
     Diamond’s name and address, often without the signature of any individual attorney. Stephen
     and other attorneys from Diamond conducted depositions for Diamond. During the two-day
     bench trial, Stephen served not only as lead trial counsel for Diamond but also testified as a
     witness. Two other Diamond lawyers served similar dual roles, representing Diamond and also
     appearing as witnesses on its behalf. While an outside law firm also appeared as counsel of
     record for Diamond, its involvement in the case was extremely small. In every meaningful
     respect, Diamond represented itself.
¶7        At the conclusion of the bench trial, the circuit court issued a written decision, finding in
     favor of My Pillow and against Diamond on Diamond’s Retailers’ Occupation Tax Act claims,
     but in favor of Diamond and against My Pillow on Diamond’s Use Tax Act claims. Following
     additional briefing and a hearing, the circuit court ordered My Pillow to pay $343,227 in
     damages and $225,500 in statutory penalties, for a total of $568,727. The court subsequently
     increased this award to $782,667. It also recognized that the litigation had resulted in My
     Pillow paying the State an additional $106,970 in use taxes it owed, bringing the total proceeds
     from the action to $889,637.
¶8        Pursuant to section 4(d)(2) of the Act (id. § 4(d)(2)), a private party bringing a successful
     claim under the Act is entitled to receive not less than 25% nor more than 30% of the proceeds


                                                  -3-
       of the action to compensate it for recovering the money on behalf of the State. In this case, the
       circuit court made an award at the top end of the range, holding that My Pillow should pay 30%
       of the $889,637 in total proceeds, or $266,891, to Diamond with the balance to be paid directly
       to the State.
¶9          In addition to receiving 30% of the proceeds as compensation for its bringing the action
       against My Pillow on the State’s behalf, Diamond asserted that, under section 4(d)(2) of the
       Act, My Pillow was also required to pay it “an amount for reasonable expenses which the court
       finds to have been necessarily incurred, plus reasonable attorneys’ fees and costs.” Id.
       Diamond submitted a lengthy fee petition in support of its claim. The total amount requested
       was $748,383. This sum included $29,499 in office, travel, and other expenses incurred by
       Diamond and $1094 it expended for purchases of My Pillow products; $4824 for what
       Diamond described as “common fees and expenses”; and $1800 in attorney fees Diamond paid
       to the law firm of Vanesco Genelly & Miller for 4.5 hours of work performed by that firm in
       connection with this litigation. By far the largest portion of the fee request, however, was
       $697,760 in attorney fees for work performed by Diamond itself in investigating and litigating
       this case and an additional $14,500 Diamond billed to draft the fee petition, an amount
       Diamond described as “substantially less than Relator’s [(Diamond’s)] actual fees of
       $22,644.”
¶ 10        Diamond’s request for $697,760 in attorney fees for its own work was supported by a
       voluminous and detailed printout showing the date the work was done, who did it, what their
       billable rate was, how many hours were worked, the total charge for each item, and a
       description of the service performed. It is clear from those entries that there was no
       differentiation between Diamond the relator and Diamond the law firm. Along with charges
       for legal research, drafting of documents, and court appearances were charges for scheduling
       visits to craft shows, attending the shows, purchasing My Pillow products, and checking credit
       card statements for My Pillow purchases. In addition, while individual lawyers with Diamond
       both conducted the trial and appeared as witnesses on Diamond’s behalf, the attorney fee
       request made no distinction between these roles. Time spent making purchases and giving
       testimony was not separated out from time devoted to making legal arguments and examining
       witnesses. Every action taken in the case by Diamond, the relator, was also billed by Diamond,
       the law firm. It all involved the same work by the same people.
¶ 11        My Pillow objected to the fees sought by Diamond for work done by the firm’s own
       attorneys on the grounds that the firm had proceeded pro se and that lawyers representing
       themselves are not entitled to statutory fee awards. My Pillow further argued that allowing
       Diamond to recover attorney fees for the work done by the firm’s own lawyers in addition to
       the share of the award Diamond received as compensation for bringing the action against My
       Pillow would give the firm an impermissible windfall. In effect, Diamond would be paid twice
       for the same work. In addition, My Pillow contended that Diamond’s fee request was excessive
       and unreasonable and included expense items that are normally included in office overhead,
       encompassed within the hourly rate the firm billed, and not properly compensable as a separate
       expense.
¶ 12        The circuit court found that Diamond was entitled to a reasonable award of its attorney
       fees, costs, and expenses, including attorney fees for work performed for the law firm’s own
       lawyers, but it reduced the total number of hours for which they could be compensated. It


                                                   -4-
       denied $17,106.21 in photocopying, binding, and scanning expenses and held that Diamond
       was not entitled to certain taxicab fees or fees the firm sought to reimburse it for the numerous
       products it had purchased from My Pillow when investigating the case. With these reductions,
       the total attorney fees, costs, and expenses awarded to Diamond amounted to $600,960. This
       sum was in addition to the $266,891 awarded to the law firm to compensate it for its efforts in
       recovering damages and penalties from My Pillow for the benefit of the State of Illinois.
¶ 13       My Pillow appealed the circuit court’s judgment, arguing that the court had erred when it
       found that the company had violated the Act, that the court had miscalculated the amount of
       damages My Pillow was required to pay, and that the court should not have awarded Diamond
       attorney fees because the firm was proceeding pro se and pro se litigants cannot recover
       attorney fees for their own work. My Pillow further asserted, in the alternative, that the fee
       award was improper because it included charges for legal work done in connection with
       Diamond’s unsuccessful claim related to the sale of My Pillow products at craft shows. 2017
IL App (1st) 152668, ¶ 33.
¶ 14       In a published opinion, the appellate court affirmed in part, reversed in part, and remanded
       for further proceedings. It upheld the damage award in full and ruled that the circuit court had
       not erred in awarding attorney fees for work related to the firm’s craft fair claims. It held,
       however, that Diamond could not recover attorney fees for any of the work performed by the
       firm’s own lawyers on any of the claims. The only attorney fees for which it was entitled to an
       award were those incurred by the outside counsel it had hired to assist it. The appellate court
       therefore remanded to the circuit court for recalculation of the attorney fee award consistent
       with that determination. Id. ¶ 158.
¶ 15       Diamond petitioned this court for leave to appeal, which we allowed. Ill. S. Ct. R. 315(a)
       (eff. July 1, 2017). The sole question presented is whether the appellate court erred when it
       held, contrary to the circuit court, that Diamond was not entitled to an award of attorney fees
       for work performed by the firm itself.

¶ 16                                            ANALYSIS
¶ 17       Illinois has long followed the “American rule” regarding the award of attorney fees. Under
       that rule, each party to litigation must normally bear its own litigation expenses, regardless of
       who won. Morris B. Chapman & Associates, Ltd. v. Kitzman, 193 Ill. 2d 560, 572 (2000).
       Prevailing parties are prohibited from recovering their attorney fees from the losing party
       absent express authorization by statute or by contract between the parties. Sandholm v.
       Kuecker, 2012 IL 111443, ¶ 64; Henke v. Guzenhauser, 195 Ill. 130, 135 (1902).
¶ 18       In this case, Diamond’s claim for attorney fees is predicated on a statute, specifically,
       section 4(d)(2) of the Act (740 ILCS 175/4(d)(2) (West 2012)). Because they are in derogation
       of the common law, statutes such as section 4(d)(2) that allow for fee awards must be strictly
       construed. Sandholm, 2012 IL 111443, ¶ 64. Nothing is to be read into such statutes by
       intendment or implication. Even if a statute has remedial features, if it is in derogation of the
       common law, “ ‘it will be strictly construed when determining what persons come within its
       operation.’ ” JPMorgan Chase Bank, N.A. v. Earth Foods, Inc., 238 Ill. 2d 455, 463 (2010)
       (quoting In re W.W., 97 Ill. 2d 53, 57 (1983)). The construction of a statute presents a question
       of law (McVey v. M.L.K. Enterprises, LLC, 2015 IL 118143, ¶ 11), and to the extent an appeal
       from an award of attorney fees turns on issues of statutory construction, our review is de novo


                                                   -5-
       (In re Marriage of Nash, 2012 IL App (1st) 113724, ¶ 15; Trutin v. Adam, 2016 IL App (1st)
142853, ¶ 30).
¶ 19       The fee-shifting provision of the Act provides:
                “If the State does not proceed with an action under this Section, the person bringing the
                action or settling the claim shall receive an amount which the court decides is
                reasonable for collecting the civil penalty and damages. The amount shall be not less
                than 25% and not more than 30% of the proceeds of the action or settlement and shall
                be paid out of such proceeds. Such person shall also receive an amount for reasonable
                expenses which the court finds to have been necessarily incurred, plus reasonable
                attorneys’ fees and costs. All such expenses, fees, and costs shall be awarded against
                the defendant. The court may award amounts from the proceeds of an action or
                settlement that it considers appropriate to any governmental entity or program that has
                been adversely affected by a defendant. The Attorney General, if necessary, shall direct
                the State Treasurer to make a disbursement of funds as provided in court orders or
                settlement agreements.” 740 ILCS 175/4(d)(2) (West 2012).
¶ 20       In the case before us, there is no question that the State elected not to bring an action under
       the Act itself. The action was initiated, instead, by Diamond, a law firm. Although the firm is
       organized as a professional service corporation, a corporate body is a “person” within the
       meaning of the Act. Such a construction comports with section 1.05 of the Statute on Statutes
       (5 ILCS 70/1.05 (West 2012)) and the ordinary and popularly understood meaning of the term
       (M.S. Kind Associates, Inc. v. Mark Evan Products, Inc., 222 Ill. App. 3d 448, 450 (1991)), is
       not inconsistent with the manifest intent of the General Assembly or repugnant to the context
       of the statute (5 ILCS 70/1 (West 2012)), and is not disputed by the parties. Accordingly, under
       the clear and unambiguous terms of the Act, Diamond was entitled to receive a percentage of
       the amount My Pillow was found to owe in order to compensate the firm collecting that sum. It
       was likewise entitled to “receive an amount for reasonable expenses which the court finds to
       have been necessarily incurred, plus reasonable attorneys’ fees and costs.” 740 ILCS
       175/4(d)(2) (West 2012).
¶ 21       The judgment entered by the circuit court in favor of Diamond and against My Pillow
       included an award of all of these items, including attorney fees. The problem, as the appellate
       court recognized, is that the circuit court awarded fees not only for services performed by the
       outside counsel hired by Diamond to help it bring the case—fees it was unquestionably entitled
       to receive—but also fees for the work done by the law firm itself in prosecuting its own claim.
       We agree with the appellate court that this was error.
¶ 22       More than 150 years ago, our court expressly rejected the notion that an attorney who
       represents himself or herself in a legal proceeding may charge a fee for professional services in
       prosecuting or defending the case. “To allow him to become his own client and charge for
       professional services in his own cause, although in a representative or trust capacity, would be
       holding out inducements for professional men to seek such representative place to increase
       their professional business, which would lead to most pernicious results. This is forbidden by
       every sound principle of professional morality as well as by the policy of the law.” Willard v.
       Bassett, 27 Ill. 37, 38 (1861).
¶ 23       While notions of “professional morality” have evolved since the mid-nineteenth century,
       our court has continued to adhere to the principle that it is contrary to public policy of Illinois


                                                    -6-
       to allow an attorney “to become his own client and charge for professional services in his own
       cause.” Cheney v. Ricks, 168 Ill. 533, 549 (1897). This rule has not been limited to individual
       lawyers. It has also been extended to their law partners. Stein v. Kaun, 244 Ill. 32, 38 (1910)
       (where complainant in a case is a law partner of the attorney by whom the complainant is
       represented, the complainant may not recover an award of fees for the attorney’s services if the
       fee award would be shared by their law firm).
¶ 24        The most complete modern pronouncement on the subject by our court was made in Hamer
       v. Lentz, 132 Ill. 2d 49 (1989). In that case, we expressly held that “[a] lawyer representing
       himself or herself simply does not incur legal fees.” Id. at 62. To the extent that a lawyer elects
       to proceed pro se in a case for which the legislature has provided statutory authorization for an
       award of attorney fees, he or she therefore has no attorney fees to claim and is not entitled to an
       award of fees under the statute. Id. at 62-63. Although not binding on our construction of the
       Illinois statute at issue in this case (see People v. Walker, 211 Ill. 2d 317, 336 (2004)), the
       United States Supreme Court reached the same conclusion when applying a federal
       fee-shifting statute: a lawyer who represents himself or herself should be treated like any other
       pro se litigant and may not be awarded attorney fees for the work done by that lawyer on his or
       her own case. Kay v. Ehrler, 499 U.S. 432, 437-38 (1991).
¶ 25        In Hamer, our court explained that there are several reasons why self-represented lawyers
       should be treated the same as any other pro se litigant when it comes to the award of attorney
       fees. First, where a fee-shifting statute is intended to remove a burden that might otherwise
       deter litigants from pursuing a legitimate action and was not meant to serve as a reward to
       successful plaintiffs or a punishment against the government, the rationale for the law is absent
       when a lawyer is self-represented. Because a pro se lawyer incurs no fees, fees present no
       barrier to the lawyer’s ability to bring his or her cause of action. Hamer, 132 Ill. 2d at 62.
¶ 26        Fee-shifting statutes may also advance the goal of avoiding unnecessary litigation by
       encouraging citizens to seek legal advice before filing suit. Again, however, such objectivity is
       lacking—and this goal is therefore not advanced—when a litigant, lawyer or otherwise,
       represents himself or herself. Id. In addition, allowing attorneys to collect fees for representing
       themselves may engender abusive fee generation practices. The most effective way to deter
       such potential fee generation, we have held, “is to deny fees to lawyers representing
       themselves.” Id. at 62-63.
¶ 27        Hamer involved the fee-shifting provisions of Illinois’s Freedom of Information Act
       (FOIA) (Ill. Rev. Stat. 1987, ch. 116, ¶ 201 et seq.). Hamer, 132 Ill. 2d at 51. Over the nearly
       three decades since it was decided, it has been applied not only to FOIA cases but in numerous
       other contexts as well. See, e.g., Kehoe v. Saltarelli, 337 Ill. App. 3d 669, 678 (2003) (attorney
       who appeared and defended himself in a malpractice action not entitled to an award of attorney
       fees); In re Marriage of Pitulla, 202 Ill. App. 3d 103, 117-18 (1990) (rule that attorneys
       appearing pro se are not entitled to collect attorney fees cited with approval in dissolution
       action); In re Marriage of Tantiwongse, 371 Ill. App. 3d 1161, 1164 (2007) (law firm not
       entitled to an award of attorney fees for work done by its own lawyers in collecting fees owed
       to the firm by a client); Uptown People’s Law Center v. Department of Corrections, 2014 IL
       App (1st) 130161, ¶ 25 (not-for-profit legal organization that brought successful FOIA action
       not entitled to an award of attorney fees under FOIA for work performed by its own in-house,
       salaried lawyers in pursuing the organization’s claim); McCarthy v. Abraham Lincoln


                                                    -7-
       Reynolds, III, 2006 Declaration of Living Trust, 2018 IL App (1st) 162478, ¶¶ 28-32 (attorney
       who appeared and defended himself pro se in civil action not entitled to award of attorney fees
       as part of sanction imposed on plaintiff under Illinois Supreme Court Rule 137 (eff. July 1,
       2013)).
¶ 28        We agree with the appellate court that the line of precedent running through Hamer and its
       progeny leads directly to the case before us today and determines its outcome. To the extent
       that Diamond prosecuted its own claim using its own lawyers, the law firm was proceeding
       pro se. Under the foregoing authority, the firm was therefore not entitled to an award of
       attorney fees for the services those lawyers performed in prosecuting the law firm’s claim.
¶ 29        In challenging this conclusion, Diamond argues that the same policy considerations
       underlying Hamer and related precedent are not of concern under the circumstances presented
       by this case; that a different rule should apply where, as here, the fees are sought by an entity
       rather that an individual lawyer; and that affirmance of the appellate court’s rejection of its fee
       request will imperil the ability of relators to pursue and obtain significant monetary recoveries
       for the benefit of the State. Diamond further contends that when the State brings an action itself
       under the Act, it is entitled to recover, as part of its litigation expenses, attorney fees incurred
       by the Attorney General in prosecuting the case. See 740 ILCS 175/4(a) (West 2012). If the
       State can be compensated for the work of the Attorney General, Diamond asserts, Diamond
       should be compensated for the work done by its lawyers. To hold otherwise, Diamond argues,
       is contrary to public policy as expressed by the General Assembly and impermissibly
       substitutes the court’s judgment for that of the legislature.
¶ 30        Diamond correctly points out that in Kay, 499 U.S. at 436 n.7, the United States Supreme
       Court recognized the possibility that an organizational plaintiff could obtain an award of
       attorney fees under a federal fee-shifting statute for work done on its behalf by its own
       in-house counsel because, unlike a self-represented individual litigant, “the organization is
       always represented by counsel, *** and thus, there is always an attorney-client relationship.”
       In addition, various lower federal courts have subsequently held that law firms should be
       treated no differently than other types of organizational plaintiffs under Kay and should
       therefore likewise be entitled to recover attorney fees under federal fee-shifting statutes for
       legal work performed by attorneys who belong to or are employed by the firm when it has used
       those attorneys to prosecute or defend claims by or against the firm itself. 2017 IL App (1st)
152668, ¶¶ 114-123. We note, however, that the discussion of organizational plaintiffs in Kay
       was dicta, and the lower federal courts following that dicta have all involved federal statutes.
       Applying Illinois law, our appellate court has reached a contrary conclusion, holding that
       under the reasoning of Hamer, Tantiwongse, and related cases, an organizational plaintiff that
       sued to obtain access to public records using the services of its in-house counsel was not
       entitled to recover statutory fees. Uptown People’s Law Center, 2014 IL App (1st) 130161,
       ¶ 25.
¶ 31        Without reaching the general question of whether an entity could ever claim statutory
       attorney fees for work performed by its own in-house attorneys, we agree with the appellate
       court’s conclusion that Diamond was not entitled to such an award here. That is so because in
       this case, there was nothing that could fairly be characterized as an attorney-client relationship
       from which an obligation or need to pay an attorney fee might arise. As suggested earlier in this
       disposition, there was no factual or legal distinction between Diamond the relator and


                                                    -8-
       Diamond the law firm. They were one and the same. Their interests in the litigation were
       identical, and their contributions to the case were indistinguishable. When Diamond the law
       firm made a legal decision, it was not counseling a client. It was talking to itself.
¶ 32       The nature of the relationship between Diamond the relator and Diamond the law firm was
       not altered in any way by the fact that it was organized as a professional services corporation.1
       Diamond’s corporate form was irrelevant. The salient point is that Diamond the relator and
       Diamond the law firm were composed of and acted through the very same lawyers. Every
       action those lawyers took on behalf of Diamond the relator, they took, simultaneously, on
       behalf of Diamond the law firm and vice versa. The lawyers may have switched hats
       depending on where they were in the course of these proceedings—traveling to craft shows,
       placing orders, drafting pleadings, testifying as witnesses, and questioning their colleagues or
       other witnesses at trial—but when it came time to submit their bills, they were one and the
       same and considered themselves as such. To the extent that Diamond retained outside counsel
       to assist it in bringing the case, it had every right to petition for fees to pay those lawyers. To
       the extent it decided to do the work itself, however, the same considerations were at work here
       as with any other pro se litigant, and Illinois’s long-standing bar against awards of attorney
       fees to lawyers who represent themselves was fully applicable.
¶ 33       Diamond argues that qui tam actions present a special case because the Attorney General’s
       power to intervene in and retain control of the litigation serves as a check against abusive fee
       generation by unscrupulous lawyers, one of several concerns we expressed in Hamer. See
       Scachitti v. UBS Financial Services, 215 Ill. 2d 484, 512-13 (2005). The Attorney General, in
       her friend of the court brief, takes strenuous exception to Diamond’s characterization of the
       role played by her office where, as here, it declines to intervene in a case. She asserts that,
       while her office may retain ultimate control over the litigation, the day-to-day right to conduct
       the case is ceded to the private litigant, the Attorney General plays no role in determining
       whether the relator’s expenses are justified or reasonable, and the Attorney General therefore
       provides no guarantee against excessive or frivolous fee generation.
¶ 34       While we are inclined to agree with the Attorney General that her potential participation in
       a case being conducted by a private litigant is not a reliable check on abusive fee generation
       practices by that party, the real question before us is not what the law should permit but rather
       what the law, as written, does permit. As indicated earlier in this opinion, fee-shifting statutes
       are in derogation of the common law and must therefore be strictly construed when
       determining what persons come within their operation. Applying such a construction to section
       4(d)(2) of the Act, we see nothing therein to suggest that when the General Assembly
       authorized recovery of “reasonable attorneys’ fees and costs” in qui tam actions, it intended to
       change the established common-law rule in Illinois that litigants who choose to represent
       themselves rather than retain counsel incur no compensable attorney fees even if they are
       themselves lawyers and even if they have brought the action on behalf of their own law firm.
¶ 35       It is true, as Diamond points out, that when the State brings an action itself under the Act, it
       is entitled to recover, as part of its litigation expenses, attorney fees incurred by the Attorney
       General in prosecuting the case. See 740 ILCS 175/4(a) (West 2012). Contrary to Diamond’s
           1
             The professional services corporation form of organization provides law firms with tax and limited
       liability advantages of incorporation. Ford Motor Credit Co. v. Sperry, 214 Ill. 2d 371, 388 (2005),
       overruled in part on other grounds, LVNV Funding, LLC v. Trice, 2015 IL 116129, ¶ 42.

                                                      -9-
       belief, however, there is no inconsistency between that provision and the conclusion that
       Diamond the relator is not likewise entitled to an award of attorney fees for the work done by
       Diamond the law firm. The situations are fundamentally different. When a private litigant
       brings a false claims action, the award or settlement it receives if successful is intended to
       compensate for the costs of “collecting the civil penalty and damages.” Id. § 4(d)(2). If the
       litigant has proceeded pro se, as happened here, awarding that litigant an additional sum in the
       form of attorney fees results in a double recovery. The litigant is paid twice for the very same
       thing. Illinois law does not permit such double recoveries, and nothing in the Act suggests that
       the legislature intended to depart from that rule. See Sommese v. American Bank & Trust Co.,
       N.A., 2017 IL App (1st) 160530, ¶ 21.
¶ 36        When the State itself brings the action, no issue of double recovery arises. In a successful
       action by the State, all of the damages and penalties it is awarded or receives in settlement
       constitute a financial remedy for the wrong done by the defendant and suffered by a
       governmental entity or program. See 740 ILCS 175/3(a)(1), 4(a) (West 2012). No part of it is
       compensation for the expense of collecting the award. Accordingly, allowing the State to also
       recover the reasonable expenses incurred by the Attorney General in bringing the action,
       including reasonable attorney fees and costs, merely helps make the government whole for the
       harm it sustained. In contrast to a case brought by a self-represented law firm or attorney, a
       separate award of fees does not result in the State being paid twice for the same costs.
¶ 37        In its arguments before our court, Diamond directs our attention to the significant revenues
       it has recovered for the State through this and numerous other actions it has brought under the
       Act. Those successes have doubtlessly benefitted the people of our State. They are not,
       however, justification for paying Diamond twice for the same work. Having elected to assume
       the dual role of litigant and lawyer, Diamond must be content with the percentage share of the
       award it was granted by the circuit court to compensate it for its efforts in collecting that sum.
       As would be the case with any other pro se litigant, the law does not permit it to claim an
       additional amount as attorney fees for the work it did itself. The appellate court was therefore
       correct when it reversed that portion of the circuit court’s judgment awarding Diamond
       attorney fees for work it performed by the firm’s own lawyers and remanded the cause for
       recalculation of the attorney fee award to include only fees for services performed by the firm’s
       outside counsel.

¶ 38                                        CONCLUSION
¶ 39      For the foregoing reasons, the judgment of the appellate court is affirmed.

¶ 40      Affirmed.

¶ 41      JUSTICE NEVILLE took no part in the consideration or decision of this case.




                                                   - 10 -